Citation Nr: 0013227	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-00 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal. 

In November 1999, the Board remanded this matter to the RO in 
order for the veteran to be afforded a VA audiological 
examination to determine the current extent of his service-
connected bilateral hearing loss to obtain relevant treatment 
records.  Such development having been completed, this case 
has been returned to the Board for resolution. 

In his substantive appeal, received by the RO in January 
1998, and in a statement received by the RO in February 1998, 
the veteran indicated that he may be seeking an increased 
rating for tinnitus and service connection for loss of sense 
of smell.  He also referred to recent surgery involving his 
right tympanic membrane (eardrum).  The Board refers these 
issues to the RO for clarification and any indicated action.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Level I hearing acuity in his right ear 
and Level II hearing acuity in his left ear.






CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for bilateral hearing loss.  The preliminary 
question before the Board, is whether the veteran has 
submitted a well-grounded claim.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  As the veteran in this case has claimed 
that his hearing loss has worsened, his claim is deemed well 
grounded.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85 (1999).  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85(b).  
Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

During the pendency of the veteran's appeal, on May 11, 1999, 
the criteria for rating defective hearing were revised.  When 
a law or regulation changes during the pendency of an appeal, 
the Board must evaluate the veteran's disability under the 
version most favorable to the claimant, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has reviewed the veteran's claim under 
both the "old" and "new" criteria, and based on this 
review, it finds that the new criteria are not more favorable 
to the veteran.  The new criteria are more beneficial to more 
profoundly deaf veterans.  See 64 Fed. Reg. 90, 25202-25210 
(1999). 

The veteran was granted service connection for and assigned 
an initial noncompensable disability evaluation for bilateral 
hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6297 by rating decision dated February 1977, with an 
effective date of September 24, 1976.  At that time, the 
record showed that the veteran reported being kicked in the 
right ear during service and that he was shown to have 
bilateral hearing loss in-service.  A January 1977 VA 
examination report showed that the veteran had constant 
ringing in the right ear and that he also complained of 
reduced hearing.  (Service connection and a 10 percent rating 
for tinnitus have been in effect since September 24, 1976.)

By rating decision dated in May 1997, the veteran's 
noncompensable disability evaluation for bilateral hearing 
loss was continued.  This decision was based on the review of 
a May 1995 report submitted by the veteran from Ronald 
Gauthier, M.D.  In this report, Dr. Gauthier noted that the 
veteran's hearing was completely "normal."   

In February 1999, the veteran submitted a statement to the RO 
indicating that he underwent reconstructive surgery of the 
left eardrum in February 1998 at the VA Medical Center (VAMC) 
in Syracuse, New York.  Treatment records dated July 1997 to 
February 1998 from the VAMC in Syracuse do not document the 
veteran's surgery and do not document treatment for hearing 
loss.  

In September 1999, the veteran waived RO consideration and 
submitted a United Occupational Medicine Hearing Conservation 
Program worksheet to the Board as additional evidence of the 
worsening of his hearing loss.  This worksheet dated June 
1999 reflects measurement of pure tone thresholds in decibels 
as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
75
LEFT
45
55
65
100
90

The veteran's hearing loss was described as "chronic."

During a September 1999 Travel Board hearing held in Buffalo, 
New York before the undersigned, the veteran testified that 
he continues to suffer from bilateral hearing loss that he 
believes has worsened.  He also indicated at that time that 
since his February 1998 reconstructive surgery, he has 
continued to seek follow-up treatment at the Syracuse, New 
York VAMC. 

Pursuant to the November 1999 Board remand, the veteran was 
afforded a VA audiological examination in December 1999.  The 
results of the audiological examination reflect pure tone 
thresholds in decibels as follows:  



 


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
70
LEFT
45
50
60
95
85

The veteran had average pure tone decibel loss of 35 in the 
right ear and of 73 in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 94 percent in the left ear.  The veteran was 
diagnosed with mild to severe mixed hearing loss in the right 
ear and moderate to profound mixed hearing loss in the left 
ear.

The VA examination report reflects that the veteran has a 
history of hearing loss dating back to his discharge from 
service.  Additionally, the veteran reported that in the 
1980's he suffered a traumatic tympanic membrane perforation 
on the left, for which he underwent surgery in 1998.  
According to the veteran, the surgery was unsuccessful.  The 
VA examiner opined that the veteran's current hearing loss is 
related to acoustic trauma to which the veteran was exposed 
during service.  The examiner based this opinion on the fact 
that service medical records show sensorineural hearing loss 
and recent records document a progression of the same.  The 
VA examiner also indicated that the veteran has conductive 
hearing loss, which is likely secondary to the failed 
grafting surgery in February 1998.  

According to the findings from the December 1999 VA 
audiological examination, the veteran has Level I auditory 
acuity in his right ear and Level II auditory acuity in his 
left ear.  38 C.F.R. § 4.85, Table VI.  Based on these 
numeric designations, a noncompensable disability evaluation 
is warranted under 38 C.F.R. § 4.85, Table VII Diagnostic 
Code 6100.

The Board acknowledges the veteran's and his representative's 
contentions that the veteran experiences difficulty hearing 
in certain circumstances.  However, the Board finds that the 
veteran's hearing deficit has not been shown to be of such 
severity to warrant a compensable evaluation under applicable 
scheduler standards. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record to indicate that the veteran's hearing loss has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards. 


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

